CLIENT SERVICE CONTRACT

BETWEEN

CO-SIGNER.COM

AND

IMAGINE MEDIA GROUP, LLC.

 

This Exclusive Technical Consulting and Services Agreement (the "Agreement") is
entered into as of July 1,

2013 between the following two parties:

 

CONTRACTOR: IMAGINE MEDIA GROUP, LLC., D.B.A.IMG NETWORKS LEGAL ADDRESS: 265-1/2
Broadway, Chula Vista, CA 91910 CLIENT: CO-SIGNER.COM LEGAL ADDRESS: 6250
Mountain Vista Street, Suite C 1, Henderson, NV  89014

 

WHEREAS, CONTRACTOR, owns resources to provide the technical consulting and
services.

 

WHEREAS, CLIENT, operates an internet business known as CO-SIGNER.COM;

 

WHEREAS, CONTRACTOR shall be the provider of technical consulting and related
services to CLIENT, and CLIENT hereby agrees to accept such technical consulting
and services;

 

NOW THEREFORE, the parties agree to the following terms of this Agreement:

 

1.0 Technical Consulting and Services; Exclusivity

 

A. During the term of this Agreement, CONTRACTOR agrees to provide technical
consulting and services to CLIENT (the content is specified in Section 2 of this
Agreement). CLIENT agrees that, during the term of this Agreement, CLIENT shall
not use any other company or third party for technical consulting and services
as described in Section 2 (Services Provided) other than CONTRACTOR.

 

2.0 Services Provided

 

A. Exhibit A, attached hereto and incorporated by reference, contains the
General Terms and Conditions governing work to be performed under this contract,
the nature of the working relationship between the CLIENT and the CONTRACTOR,
and specific obligations of both parties.

 

B. The CONTRACTOR will provide services and staff, and otherwise do all things
necessary for or incidental to the performance of work, as set forth below:

 

• Website design

• Website maintenance

• Website programming

• Website hosting

• Database design & maintenance

• Network engineering & administration

• Network maintenance & support services

• Help desk support

 

3.0 Term

 

Subject to other contract provisions, the term of this Agreement will be from
July 1, 2013 through July 1, 2016.

 

 

 

4.0 Compensation / Payment

 

CLIENT shall pay CONTRACTOR a minimum retainer amount of $1,500 (One thousand
five hundred dollars) per month for up to 15 hours labor or equivalent services
of the following:

 

• I.T. Consulting Services

• Website development

• Database development

• Website hosting & maintenance

•Graphic design services

• Multimedia services

• Web Hosting I Maintenance

 

Additional services and staffing are available with CONTRACTOR'S compensation
for services based on the following rates:

 

•Network Engineering: $110/hr

•Web Development: $100/hr

•Multimedia: $110/hr

•Database Development: $110/hr

•All other services: $100/hr

 

5.0 Billing Procedures

 

CLIENT will pay CONTRACTOR upon receipt of properly completed invoices, which
shall be submitted to the CLIENT's not more often than monthly. The invoices
shall describe and document the work performed, the progress of the project, and
fees.

 

Payment shall be considered timely if made by the CLIENT within thirty (30) days
after receipt of properly completed invoices. Payment shall be sent to the
address designated by the CONTRACTOR. CONTRACTOR may charge CLIENT, 2%·(Two
Percent) interest per month on past due payments.

 

6.0 Notices

 

Any notice required to be given or otherwise given pursuant to this Agreement
shall be in writing and shall be hand delivered, mailed by certified mail,
return receipt requested or sent by recognized overnight courier service as
follows:

 

CONTRACTOR: CLIENT: Ed Arguelles Jim Hodgins

265-1/2 Broadway

Chula Vista, CA 91910

6250 Mountain Vista Street, Suite C 1Henderson, NV 89014 E-mail address:
ed@imgnetworks.com E-mail address: jim@co-signer.com

 

7.0 Binding Upon Successors

 

All of the agreements, rights, covenants, reservations and restrictions
contained in this Agreement shall be binding upon and shall inure to the benefit
of the parties herein, their heirs, successors, legal representatives, assigns
and all persons acquiring any part or portion of CO-SIGNER.COM (the CLIENT),
whether by operation of law or in any manner whatsoever.

2

 

 

8.0 Disputes

 

Except as otherwise provided in this contract, when a dispute arises between the
parties and it cannot be resolved by direct negotiation, the parties agree to
participate in mediation in good faith. The mediator shall be chosen by
agreement of the parties. If the parties cannot agree on a mediator, the parties
shall use a mediation service that selects the mediator for the parties. The
parties agree that mediation shall precede any action in a judicial or
quasi-judicial tribunal. -

 

Nothing in this contract shall be construed to limit the parties' choice of a
mutually acceptable alternative resolution method such as a disputes hearing, a
dispute resolution board or arbitration.

 

In the event of litigation relating to the subject matter of this Agreement, the
non-prevailing party shall reimburse the prevailing party for all reasonable
attorney fees and costs resulting there from.

 

9.0 Governing Law

 

This Agreement shall be construed and governed in accordance with the laws of
the State of California. Any action at law or in equity brought by either of the
parties hereto for the purpose of enforcing a right or rights provided for by
this Agreement shall be tried in a court of competent jurisdiction in the County
of San Diego, State of California, and the parties hereby waive all provisions
of law providing for a change of venue in such proceedings to any other county.

 

10.0 Indemnification

 

Each party to this agreement shall be responsible for its own acts and/or
omissions and those of its officers, employees and agents. No party to this
agreement shall be responsible for the acts and/or omissions of entities or
individuals not a party to this agreement.

 

11.0 Independent Capacity

 

The parties intend that an independent contractor relationship will be created
by this contract. The CONTRACTOR and his or her employees or agents performing
under this contract are riot employees or agents of the CLIENT. The CONTRACTOR
will not hold himself/herself out as nor claim to be an officer or employee of
the CLIENT, nor will the CONTRACTOR make any claim of right, privilege or
benefit that would accrue to such employee under law.

 

12.0 Rights in Data

 

Unless otherwise provided, data that originates from this contract shall be
"works for hire" as defined by the U.S. Copyright Act of 1976 and shall be owned
by the CLIENT. Data shall include, but not be limited to, reports, documents,
pamphlets, advertisements, books, magazines, surveys, studies, computer
programs, films, tapes, and/or sound reproductions.

 

The CONTRACTOR shall exert all reasonable effort to advise the CLIENT, at the
time of delivery of data famished under this agreement, of all known or
potential invasions of privacy contained therein and of any portion of such
document, which was not produced in the performance of this agreement.

 

CLIENT shall receive prompt written notice of each notice or claim of copyright
infringement received by the CONTRACTOR with respect to any data delivered under
this agreement. CLIENT shall have the right to modify or remove any restrictive
markings placed upon the data by the CONTRACTOR.

3

 

 

13.0 Safeguarding of Information

 

CONTRACTOR shall not use or disclose any:

 

•Personal Information gained by reason of this contract, or

 

•Information that may be classified as confidential for any purpose not directly
connected with the administration of this contract except (1) with prior written
consent of the CLIENT or (2) as may be required by law. CONTRACTOR shall
safeguard such information and shall return or certify destruction of the
information upon contract expiration or termination.

 

14.0 Severability

 

If any provision of this contract or any provision of any document incorporated
by reference shall be held invalid, such invalidity shall not affect the other
provisions of this contract that can be given effect with gut the invalid
provision, if such remainder conforms to the requirements of applicable law and
the fundamental purpose of this contract, and to this end the provisions of this
contract are declared to be severable.

 

15.0 Entire Agreement

 

This contract, including referenced exhibits, represents all the terms and
conditions agreed upon by the parties. No other understandings or
representations oral or otherwise, regarding the subject matter of this contract
shall be deemed to exist or to bind any of the parties hereto.

 

The persons signing below, who warrant that they have the authority to execute
the contract, consisting of 4 pages.

 

Imagine Media Group d.b.a IMG Networks Co-Signer.com, Inc. /s/ Authorized
Signatory /s/ James Hodgins VP President 8/12/2013 8/12/2013

 



4

 

